In a support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Balkin, J.), dated February 26, 1991, as denied her objections to the portion of an order of the same court (Kahlon, H.E.), entered July 11, 1990, which granted the father’s petition for elimination of the child support provision of the parties’ judgment of divorce.
Ordered that the order is affirmed, with costs.
*801A determination of substantial change of circumstances is a matter addressed to the discretion of the court with each case turning on its particular facts (Matter of Kronenberg v Kronenberg, 101 AD2d 951), and when a downward modification of support rests upon, in part, the credibility of the petitioner, "the determination of the trier of facts is to be accorded great weight” (Vant v Vant, 161 AD2d 636, 637). We find that there is no basis for interference with the Hearing Examiner’s conclusions. The petitioner, who is seriously ill and disabled, and whose expenses exceed his income, has sufficiently demonstrated a substantial change in circumstances to warrant the elimination of the child support obligations. Under these circumstances, the Hearing Examiner did not improvidently exercise his discretion (cf., Conklin v Conklin, 90 AD2d 817; Klein v Klein, 55 AD2d 885).
We find no merit to the appellant’s remaining contentions. Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.